                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:10-CR-235-FDW-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 BRIAN KEITH ROGERS,                                  )
                                                      )
                Defendant.                            )
                                                      )

          THIS MATTER IS BEFORE THE COURT on the pro se “Motion To Suppress

Evidence” (Document No. 62) filed January 17, 2019. The undersigned notes that Defendant is

represented by CJA appointed counsel, Taylor Goodnight Flores. It is the practice of the Court

that when a Defendant is represented by counsel, all motions should be filed through counsel of

record.

          IT IS THEREFORE ORDERED that the pro se “Motion To Suppress Evidence”

(Document No. 62) is hereby DENIED WITHOUT PREJUDICE. Defendant may re-file his

motion, if desired, through his counsel, Taylor Goodnight Flores.

          SO ORDERED.

                                          Signed: January 22, 2019
